                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



DEBBIE B.,1                                                            Case No. 6:17-CV-01590-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        vs.

COMMISSIONER OF SOCIAL SECURITY,2

                Defendant.


AIKEN, District Judge:

        Plaintiff Debbie B. seeks judicial review of the final decision of the

Commissioner of Social Security ("Commissioner").                        The Commissioner found

Plaintiff disabled and awarded Disability Insurance Benefits pursuant to Title II and

Supplemental Security Income pursuant to Title XVI of the Social Security Act as of

February 4, 2016 but did not find that Plaintiff was disabled before this date. For



        1 In the interest of privacy, this opinion uses only the first name and the initial of the last name

of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for the non-governmental party's immediate family member.

        2 Nancy A. Berryhill's term as the Acting Commissioner of the Social Security Administration
ended on November 17, 2017, and a new Commissioner has not yet been appointed. The official title
of the head of the Social Security Administration is the "Commissioner of Social Security." 42 U.S.C.
§ 902(a)(l). A "public officer who sues or is sued in an official capacity may be designated by official
title rather than name." Fed. R. Civ. P. 17(d). This Court, therefore, refers to defendant only as
Commissioner of Social Security.


Page 1- OPINION AND ORDER
the reasons set forth below, the decision of the Commissioner is REVERSED and

REMANDED for an immediate award of benefits.

                                    BACKGROUND

         In November 15, 2013, Plaintiff filed an application for Disability Insurance

Benefits ("DIE") and Supplemental Security Income ("SSI") that alleged disability

since July 15, 2013. Plaintiff based her request for benefits on back conditions,

hypothyroidism, obesity, and asthma. Plaintiffs DIE and SSI applications were

initially denied on March 19, 2014, and upon reconsideration, with the

reconsideration denial dated September 11, 2014. An administrative hearing was

held before an Administrative Law Judge ("ALJ") on June 1, 2016. At the hearing,

Plaintiff testified and was represented by council. A vocational expert ("VE") also

testified. On July 8, 2016, the ALJ issued a partially favorable decision finding that

Plaintiff became disabled on February 4, 2016. Plaintiff sought review by the Appeals

Council which was denied on August 7, 2017 and Plaintiff filed a complaint in this

Court.

                              STANDARD OF REVIEW

         The district court must affirm the Commissioner's decision if it is based upon

proper legal standards and the findings are supported by substantial evidence in the

record. 42 U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010).

"Substantial evidence is more than a mere scintilla but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion." Gutierrez v. Comm'r Soc. Sec., 740 F.3d 519, 522 (9th Cir. 2014)




Page 2 - OPINION AND ORDER
(citation and quotation marks omitted). The court must weigh "both the evidence

that supports and the evidence that detracts from the ALJ's conclusion." Mayes v.

Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to more than

one interpretation but the Commissioner's decision is rational, the Commissioner

must be affirmed because "the court may not substitute its judgment for that of the

Commissioner." Edlzmd v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon Plaintiff to establish disability. Howard

v. Heckler, 782 F.2d 1484, 1484 (9th Cir. 1986). To meet this burden, Plaintiff must

demonstrate and "inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be

expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§423(d)(l)(A).

      The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuchert, 482 U.S. 137, 140

(1987); 20 C.F.R. § 404.1520(a)(4); id § 416.920(a)(4). At step one, the ALJ found

Plaintiff had not engaged in "substantial gainful activity" since the alleged disability

onset date. Tr. 22; 20 C.F.R. §§ 404.1520(a)(4)(i), (b); id. §§ 416.920(a)(4)(i), (b). At

step two, the ALJ found Plaintiff had the following severe impairments: "obesity;

degenerative disc disease; lumbar post-laminectomy syndrome with an L4-S1 fusion;

and bilateral leg edema; 20 C.F.R. §§ 404.1520(c); id. §§ 416.920(c)." Tr. 22. At step

three, the ALJ determined that since the alleged onset date of disability July 15,




Page 3 - OPINION AND ORDER
2013, Plaintiffs impairments, whether considered singly or in combination, did not

meet or equal one of the listed impairments that the Commissioner acknowledges are

so severe as to preclude substantial gainful activity.         Tr. 28; 20 C.F.R. §§

404.1520(a)(4)(iii), (d); id§§ 416.920(a)(4)(iii), (d).

       The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. §§ 404.1520(e); id.§§ 416.920(e). The ALJ found that Plaintiff had:

       The residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416(a) except she can lift, carry, push, pull,
       and pull 20 pounds occasionally and 10 pounds frequently. She can sit,
       stand, or walk for four hours each in an eight-hour day. She can sit for
       two hours at a time, but then will need to stand or walk for no more
       than five minutes before resuming a seated position. She can
       occasionally climb ramps, stairs, ladders, ropes, and scaffolds. She can
       tolerate no exposure to hazards such as machinery and unprotected
       heights.

Tr.24. At step four, the ALJ concluded that since July 15, 2013, Plaintiff could not

perform her past relevant work. Tr. 28; 20 C.F.R. §§ 404.1520(a)(4)(iv), (±).

Additionally, the ALJ found that prior to February 4, 2016, the Plaintiff was not

disabled, but on that date, Plaintiffs age category changed to an individual closely

approaching advanced age. Tr. 28; 20 C.F.R. §§ 404.1563 and 416.963. The ALJ

continued to step five and found that between July 13, 2015 and July 4, 2016, Plaintiff

could perform work existing in the national economy. The ALJ based this decision

on Plaintiffs age, education, work experience, and RFC, and determined that

Plaintiff could have performed the requirements of occupations like the following: a

bench hand, table worker, or a stem mounter. Tr. 29; 20 C.F.R. §§ 404.1520(a)(4)(v),




Page 4 - OPINION AND ORDER
(g)(l). Accordingly, the ALJ found Plaintiff was not disabled for that time and denied

her applications for benefits prior to February 4, 2016.

                                   DISCUSSION

      Plaintiff alleges that the ALJ erred in four ways in determining that she was

not disabled before July 4, 2016. First, the ALJ improperly determined that Plaintiff

was not a reliable source for subjective symptom testimony. Second, the ALJ failed

to provide specific germane reasons for discounting the lay witness testimony of

Plaintiffs roommate. Third, the ALJ failed to provide legally sufficient reasons for

discounting medical opinions of treating physician, Dr. Beckstrand, and Plaintiffs

surgeon, Dr. Angeles. Fourth, the ALJ failed to adequately account for Plaintiffs

sitting and standing limitations when questioning the VE and in determining

Plaintiffs RFC. It is not disputed that Plaintiff is disabled, the dispute is over the

onset date of Plaintiffs disability. I address each of Plaintiffs arguments in turn.

I.    Subjective Symptom Testimony

      Plaintiff claims the ALJ failed to give specific, clear and convincing reasons for

rejecting her subjective symptom testimony. To determine whether a claimant's

testimony    1s   credible,   an   ALJ    must    perform    a   two-stage    analysis.

20 C.F.R. § 416.929. The first stage is a threshold test in which the claimant must

produce objective medical evidence of an underlying impairment that could

reasonably be expected to produce the symptoms alleged. Molina v. Astrue, 674 F.3d

1104, 1112 (9th Cir. 2012). At the second stage, absent evidence of malingering, the

ALJ must provide specific, clear and convincing reasons for rejecting the claimant's




Page 5 - OPINION AND ORDER
testimony regarding the severity of symptoms. Lingenfelter v. Astrue, 504 F.3d 1028,

1036 (9th Cir. 2007). The ALJ must make findings that are sufficiently specific to

permit the reviewing court to conclude that the ALJ did not arbitrarily discredit the

claimant's testimony. Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014).

          The ALJ found that Plaintiffs medically determinable impairments could

reasonably be expected to cause her symptoms, but that Plaintiffs statements

concerning the intensity, persistence, and limiting effects of her symptoms were "not

fully supported." Tr. 25.

          The ALJ stated that "[t]he medical record partially supports the severity of the

claimant's symptoms." Id. The ALJ then summarized the medical record but did not

identify any specific testimony or explain how that testimony was inconsistent with

the record. A general assertion that the claimant is not credible is insufficient; the

ALJ must "state which ... testimony is not credible and what evidence suggests the

complaints are not credible." Dodrill v. Shala/a, 12 F.3d 915, 918 (9 th Cir. 1993).

          The only specific reason that the ALJ provided for discounting Plaintiffs

testimony was that Plaintiffs reported daily activities "support[ed] that [Plaintiff!

was able to function at a reduced range of sedentary level of exertional work activity."

Tr. 26.

      ALJs must be "especially cautions in concluding that daily activities are

inconsistent with testimony about pain because impairments that would

unquestionably preclude work and all the pressures of a workplace environment will

often be consistent with doing more than merely resting in bed all day." Garrison v.




Page 6 - OPINION AND ORDER
Colvin, 759 F.3d 995, 1016 (9 th Cir. 2014). "[D]isability claimants should not be

penalized for attempting to lead normal lives in the face of their limitations." Id.

      Plaintiffs activities revolved around self-care and include her doing household

chores like laundry or dishes, drive, take short walks, cooking small meals, baking,

going to the store, and occasionally going out to dinner with friends. Tr. 26.      The

ALJ failed to explain how those activities contradict her other testimony, are

transferrable to a work setting, oi• demonstrate an ability to spend a substantial part

of the day engaged in such activities.

      Moreover, Plaintiffs activities do not demonstrate an ability to maintain

regular employment, especially considering the frequent breaks that Plaintiff took

while completing those activities. During the hearing, Plaintiff testified that,

      [I]f I try to get groceries or something like that, I go home, and my legs
      are so painful just from the swelling and everything .. . I put the
      groceries on the counter, I go sit down, get my legs up for a half-hour, go
      try to put groceries away, and then - you know, it's a process of -
      anything I do like that, I have to take a break and go sit down.
      [Regarding grocery shopping) ... I use the cart. I lean over the cart ... I
      go extremely slow because the legs give out at any point in time ... It
      takes me quite a while to slowly go through the store, but if I could keep
      moving at a small pace - just know where my groceries are and I just
      get them and I leave ... By the time I'm done, I sit in my truck in tears.

Tr. 175-176. In her November 8, 2013 Function Report, Plaintiff stated that taking

frequent rests was an integral part of completing her daily activities, "I am able to

get breakfast. Getting ready for my day takes me at least an hour. Then I need to

rest due to my pain." Tr. 356. This was corroborated by her roommate who stated in

a 2014 Function Report that Plaintiffs cooking habits had changed since her

conditions began and now "[s)he takes breaks frequently when prepping meals." Tr.



Page 7 - OPINION AND ORDER
422. Plaintiff also consistently reported spending most of her days reclined with her

legs elevated, and her reports are corroborated by Dr. Beckstrand's medical opinion

and her roommate's statement. Tr. 72, 175, 286, 464, 1223, 1385, 1269.

      In sum, the ALJ failed to provide specific, clear and convincing reasons

supported by substantial evidence to discredit Plaintiffs symptom testimony.

II.   Lay Witness Testimony

      Plaintiff alleges that the ALJ improperly rejected the lay witness testimony of

her roommate, Mark Bryan.

      Lay witness testimony regarding the severity of a claimant's symptoms or how

impairment affects a claimant's ability to work is competent evidence that an ALJ

must take into account. Nguyen v. Chater, 100 F.3d 1462, 1467 (9 th Cir. 1996). In

order to reject such testimony an ALJ must provide "reasons that are germane to

each witness." Rounds v. Comm'r, 807 F.3d 996, 1007 (9 th Cir. 2015). Further, the

reasons provided must also "specific." Taylor v. Comm 'r of Soc. Sec. Admin., 659 F.3d

1228, 1234 (9th Cir. 2011).

      Mr. Bryan provided written statements in February 2014 and May 2016. He

indicated that he has known the claimant for five and a half years and, during that

time, she suffered from severe back pain. Tr. 420. He stated that functionally,

Plaintiff had difficulty with various activities including lifting, squatting, bending,

standing, reaching, walking, kneeling, climbing, as well as memory, concentration,

and completing tasks. Tr. 425. Mr. Bryan also reported that Plaintiff suffered from

severe back pain, with shooting pain down her back, and swelling in her legs. He also




Page 8 - OPINION AND ORDER
indicated that claimant spent significant time confined to her bed or recliner because

of her back pain. Tr. 464.

       The ALJ determined that "[s]ignificant weight could not be granted to the

statements" because "they are not consistent with the preponderance of medical and

other evidence of the record." Tr. 27. However, the ALJ's reasoning is not sufficiently

specific. The ALJ did not explain which portions of Mr. Bryan's statements were

inconsistent with other evidence. Accordingly, the ALJ erred in failing to provide

legally significant reasons for rejecting the testimony of the witness.

       The Commissioner argues that, to the extent that the RFC is inconsistent with

]\fr. Bryan's statements, the ALJ's error is harmless because the ALJ's reasons for

discounting Plaintiffs subjective complaints apply with equal foi'ce to the allegations

of her roommate. Where the ALJ has provided clear and convincing reasons for

rejecting a plaintiffs symptom testimony, and the lay witness has not described

limitations beyond those alleged by the plaintiff, the ALJ' s failure to provide germane

reasons for rejecting lay testimony is harmless error. Molina, 674 F.3d at 1121-22.

Because I concluded that the ALJ failed to provide clear and convincing reason's for

rejecting Plaintiffs symptom testimony, the ALJ's error in rejecting Mr. Bryan's lay

witness testimony is not harmless.

III.   Medical Opinion Evidence

       Plaintiff next challenges the ALJ's treatment of the medical opm10ns of

treating physicians Dr. Carmina Angeles and Dr. Katherine Beckstrand.




Page 9 - OPINION AND ORDER
      The ALJ is responsible for resolving conflicts in the medical record. Carmichle,

533 F.3d at 1164. An ALJ may reject the uncontradicted medical opinion of a treating

or examining physician only for "clear and convincing'' reasons supported by

substantial evidence in the record. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005). An ALJ may reject the contradicted opinion of a treating or examining doctor

by providing "specific and legitimate reasons that are supported by substantial

evidence." Id.

      A.     Dr. Angeles

      Dr. Angeles performed Plaintiffs four spinal procedures and surgeries. In

November 2013, after Plaintiffs second spinal surgery, Dr. Angeles opined that

Plaintiff would not be able to return to work because of disabling chronic back and

leg pain. Tr. 739. In April 2014, Dr. Angeles opined that Plaintiffs pain was "quite

debilitating to the point that she is unable to work and also carry out daily functional

activities." Tr. 1108. She performed a third spinal surgery the following month. Tr.

928-31. In May 2015, Dr. Angeles opined that Plaintiff "ha[d] been unable to work

for two years because of disabling pain when sitting/standing for a prolonged period."

Tr. 1163. She also opined that Plaintiff was limited to sitting for fifteen minutes,

standing for twenty minutes, and was unable to carry out activities of daily living due

to back and leg pain. Id. In April 2016, Dr. Angeles opined that Plaintiffs symptoms

would cause her to be absent from work more than four days per month. Tr. 1323.

      The ALJ gave Dr. Angeles's November 2013, May 2015, and April 2016

opinions regarding Plaintiffs inability to work "partial weight." The ALJ reasoned




Page 10 - OPINION AND ORDER
"the ability to work is not within the doctor's expertise" and "the issue of disability is

one that is reserved to the Commissioner." Tr. 27 (citing SSR 96-5p).

      The ALJ is correct that the "final responsibility for deciding certain issues,

such as whether an individual is disabled under the Act, is reserved to the

Commissioner."     SSR 06-03p, 2006 WL 2263437 (citing 20 C.F.R. § 404.1527).

However, "an ALJ may not simply reject a treating physician's opinions on the

ultimate issues of disability." Ghanim, 763 F.3d at 1161. Instead, "[if] the treating

physician's opinion on the issue of disability is controverted the ALJ must still

provide specific and legitimate reasons in order to reject the treating physician's

opinion." Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001).

      Plaintiff argues that her case is similar to Hill v. Astrue, 698 F.3d 1153 (9th

Cir. 2012).    In Hill, an examining psychologist opinion that the claimant's

"combination of mental and medical problems makes the likelihood of sustained full

time competitive employment unlikely." Id. at 1159. The ALJ did not mention that

opinion. The Commissioner argued that the error was harmless because the ultimate

issue of disability is reserved to the Commissioner. The Ninth Circuit disagreed and

reasoned that the examining psychologist's statement that the claimant "would be

'unlikely' to work full time was not a conclusory statement like those described in 20

C.F.R. § 404.1527(d)(l), but instead an assessment, based on objective medical

evidence, of [the claimant's] likelihood of being able to sustain full time employment

given the many medical and mental impairments [the claimant] faces and her

inability to afford treatment for those conditions." Id. at 1160 (emphasis in original).




Page 11 - OPINION AND ORDER
      Here Dr. Angeles' opinion was also not a conclusory statement that Plaintiff

was disabled. Instead, her opinion was an assessment, based on objective medical

evidence and Plaintiffs symptom allegations, of Plaintiffs ability to function at work

in November 2013, May 2015, and April 2016 given the pain Plaintiff was

experiencing. Accordingly, the ALJ erred in rejecting Dr. Angeles's opinion without

providing a specific and legitimate reason supported by substantial evidence.

      The ALJ also gave little weight to Dr. Angeles's opinion regarding Plaintiffs

absenteeism because the "opinion is speculative and it is not possible to predict how

often the claimant would be absent from work." Id. This opinion consisted of a box

checked on a standardized form that was not supported by any explanation. Tr. 1323.

An ALJ "may permissibly reject check-off reports that do not contain any explanation

of the bases of their conclusions." Molina, 674 F.3d at 1111 (alterations normalized).

Accordingly, the ALJ did not err in rejecting this opinion.

      Finally, the ALJ did not address Dr. Angeles's opinion regarding Plaintiffs

sitting and standing limitations. Although that was error, it was harmless. Dr.

Angeles' opinions that Plaintiff could not sit for fifteen minutes or stand for twenty

minutes related to Plaintiffs ability to sit or stand at one time before changing

positions. Tr. 176-78, 1385. At the hearing, the VE testified that the representative

occupations allowed for a sit-stand option. Tr. 188.

      In sum, the ALJ erred in rejecting Dr. Angeles' opinions regarding Plaintiffs

ability to work and in disregarding her opinion regarding Plaintiffs sitting and

standing limitations, but the latter was harmless.




Page 12 - OPINION AND ORDER
       B.    Dr. Beckstrand

       Dr. Beckstrand has been Plaintiffs primary care physician since January

2014. Tr. 1384. In May of 2016, Dr. Beckstrand completed a medical evaluation

questionnaire and opined that Plaintiff was limited to standing or walking for a total

of four hours a day and sitting for four hours a day and that Plaintiff could not sit or

stand for more than thirty minutes at one time. Tr. 1486. Dr. Beckstrand also opined

that Plaintiff needed to lie down or rest and recline for ten to fifteen minutes every

thirty to sixty minutes, that Plaintiff would miss more than four workdays per month,

and that Plaintiff required two recovery days after each work day. Tr. 1385, 1388.

The ALJ gave "great weight" to Dr. Beckstrand's sitting and standing limitations and

explained that "these limitations have been accommodated" in the RFC. Tr. 26-27.

The ALJ gave the other opinions little weight because "some of these limitations were

based on [Plaintiffs] self-report ... and are not supported by the totality of the medical

evidence of record." Tr. 27.

       First, Dr. Beckstrand's reliance on Plaintiffs subjective symptom testimony in

assessing Plaintiffs need to rest after activity does not constitute a specific and

legitimate reason for assigning little weight to her opinion as a treating physician.

As discussed in a previous section, the ALJ improperly discredited Plaintiffs

subjective symptom testimony. Second, the ALJ's reasoning that "some of these

limitations are not supported by the totality of the medical evidence in the record"

lacks specificity. The ALJ does not note which limitations are unsupported by the

medical evidence or explain how the evidence undermines Dr. Beckstrand's opinions.




Page 13 - OPINION AND ORDER
      Thus, the ALJ erred in discounting Dr. Beckstrand's opm10ns regarding

Plaintiffs need for rest periods, absenteeism, and recovery days.

IV.   Residual Functional Capacity Determination

      Plaintiff argues that the ALJ's hypothetical and RFC did not incorporate Dr.

Beckstrand's sitting and standing limitation opinion, to which the ALJ assigned

"great weight" and stated "ha[d] been accommodated in the ... residual functional

capacity." Tr. 25. As mentioned, Dr. Beckstrand opined that Plaintiff could not sit

or stand for more than thirty minutes at a time. Tr. 1386. However, the RFC found

Plaintiff capable of "sit[ting] for two or more hours at a time" and did not account for

any limitation in the amount of time she could stand at once. Tr. 24.

      The Commissioner disputes whether the ALJ credited that portion of Dr.

Beckstrand's sitting and standing opinion. The Commissioner argues that the ALJ

rejected that opinion and did not err in doing so. Alternatively, the Commissioner

argues that any error was harmless. Because the VE testified that the representative

occupations allowed for a sit-stand option, I agree that any error was harmless.

V.    Type of Remand

      The only remaining question is whether to remand for further proceedings or

an immediate award of benefits. Pursuant to the Ninth Circuit's "credit-as-true"

doctrine, I must undertake a three-step inquiry to answer that question. Burrell v.

Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014). As explained below, Plaintiffs testimony,

lay witness testimony, and Dr. Beckstrand's opinion about Plaintiffs need to recline

and elevate her legs, when credited as true, mandate a disability finding.




Page 14 - OPINION AND ORDER
      First, for the reasons described above, I conclude that the ALJ harmfully erred

by (1) failing to provide clear and convincing reasons to discredit Plaintiff's testimony

about her physical limitations; (2) improperly weighing the lay witness testimony

from Plaintiffs roommate; (3) improperly rejecting Dr. Angeles's opinion about

Plaintiffs ability to work; and (4) improperly rejecting Dr. Beckstrand's opinions

about Plaintiffs need for rest periods, absenteeism, and recovery days. Dominguez

v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015), as amended (Feb. 5. 2016).

      Second, I must determine whether the record has been fully developed and

whether further administrative proceedings would be useful. Id. The evidence in the

record consistently demonstrates that Plaintiff experienced severe back and leg pain,

leg swelling, and limited mobility and took frequent breaks to recline and elevate her

legs to relieve that pain and swelling during the relevant period. Although the

Commissioner points to reported activities that the ALJ overlooked in assessing

Plaintiffs symptom testimony, none of that evidence establishes that there are

outstanding issues left to be resolved. Specifically, the Commissioner cites Plaintiffs

May 2016 coast trip with her family and notes that she reported that they went to a

festival, which exacerbated her pain because of"all the walking." Tr. 179. However,

Plaintiff also reported that the festival only spanned half a block and that "by the

time [she] got to the end, [she] could hardly walk back clown." Id. Moreover, while

her family went clamming and otherwise enjoyed the coast, Plaintiff spent most of

the time in the trailer, reclining with her legs up. Tr. 178-79. Because, as discussed




Page 15 - OPINION AND ORDER
below, Plaintiffs need to recline precludes competitive work, it is not clear what

purpose further development of the record would serve.

      Third, I conclude that "if the improperly discredited evidence" regarding

Plaintiff's need to recline were credited as true, "the ALJ would be required to find

the claimant disabled on remand." Dominguez, 808 F.3d at 407. At the hearing, the

VE testified that reclining for ten to fifteen minutes every thirty to sixty minutes is

"unacceptable in the workplace" and that a person with that limitation and Plaintiffs

age, education, work experience, and RFC could not perform any jobs. Tr. 189-90.

Crediting Dr. Beckstrand's opinion, Plaintiffs symptom testimony on which that

opinion was based, and Mr. Bryan's testimony, the record compels the conclusion that

Plaintiff would need to take frequent rests to recline at work. Such a limitation

mandates a finding of "disabled."

      Finally, I may consider whether the "record as a whole creates serious doubt

as to whether the claimant is, in fact, disabled" within the meaning of the

Act. Dominguez, 808 F.3d at 407-08. There is no such serious doubt with respect to

Plaintiff's residual pain, limited mobility, and required accommodations as the result

of her four spinal surgeries over three years. As noted, those who have observed

Plaintiff firsthand have documented remarkably similar, consistent problems in her

ability to successfully navigate her life without frequently taking breaks to rest.

      In sum, the Plaintiff has established that she is disabled and has been since

the alleged date, July 15, 2013. Her testimony was credible and consistent with the

medical evidence. The VE testimony shows that she is ineligible for competitive




Page 16 - OPINION AND ORDER
employment. Remanding this case for further proceedings would serve no useful

purpose and is neither fair or expedient. An unresolved question of fact would

warrant further proceedings, but no such question remains here.

                                   CONCLUSION

      The Commissioner's decision is REVERSED and REMANDED for immediate

award of benefits.

      IT IS SO ORDERED.

      Dated thisd    ~ day of March 2019.


                                     Ann Aiken
                             United States District Judge




Page 17 - OPINION AND ORDER
